11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Stanley Wayne West, Sr.,                      * From the 91st District Court
                                                of Eastland County,
                                                Trial Court No. 22960.

Vs. No. 11-19-00216-CR                        * September 19, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Stretcher, J.,
                                                and Wright, S.C.J., sitting by
                                                assignment)
                                                (Bailey, C.J., and Willson, J.,
                                                not participating)

     This court has considered Stanley Wayne West, Sr.’s motion to
dismiss his appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed.